DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL OFFICE ACTION for Application #16/276,898, filed on 02/15/2019, and following a First-Action Interview Pilot Program Communication sent on 12/15/2020, and following the applicant’s response and amendments filed on 01/13/2021.     
Claims 1 and 3-20 are pending and have been examined. 
Claim 2 has been cancelled by the applicant.




CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “one or more controllers programmed to” in claim 1. 
7.30.06)

Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.(FP7.34.01)

Claim limitation “one or more controllers programmed to” invokes35 U.S.C. 112(f) or pre- AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not even describe a controller with the stated functions in claim 1, but only mentions other controllers such as audio, video, and navigation controllers.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the stated steps in claim 1.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) .

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 

exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions described as being performed by the controller.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01) 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-17, and 19-20 
Per Step 1 of the analysis, in the instant case, independent claim 10 is directed to statutory subject matter.  The claim is directed to a method, or process.  A process is a statutory category for patentability.  Claim 17 is directed to a non-transitory computer-readable medium.  The medium is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claims is in conformity with the Kappos Memorandum of 2010 regarding medium claims.  Claim 1 is not directed to statutory subject matter, as it claims a vehicle, but the vehicle includes a controller, which, as stated in the above 122 rejections, does not include sufficient structure, and could therefore be interpreted as software per se.
Per Step 2A, Prong 1 
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the “detecting a vehicle location within a geofence of a first entity,” “sending the vehicle occupancy to one or more of the business candidates via the TCU,” “receiving a promotion from one or more pf the business candidates,” “receiving a user input,” and the actual display of business candidates and promotions on the display.  These steps are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claim elements beyond the abstract idea itself also include “collecting” of vehicle occupancy and other user data.  This is considered “receiving, processing, and storage of data,” which is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also include components such as a sensor and a telematics control unit, a wireless network, and a display.  But, these are considered generic components recited at a high level of generality, as the components merely perform their understood function and are used as tools to carry out the steps of the abstract idea, such as communication of information and determination of vehicle occupancy that could otherwise be performed mentally or as part of an advertising process.  Therefore, the examiner does not consider the steps a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claim elements beyond the abstract idea itself also include “collecting” of vehicle occupancy and other user data.  This is considered “receiving, processing, and storage of data,” which is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also include components such as a sensor and a telematics control unit, a wireless network, and a display.  But, these are considered generic components recited at a high level of generality, as the components merely perform their understood function and are used as tools to carry out the steps of the abstract idea, such as communication of information and determination of vehicle occupancy that could otherwise be performed mentally or as part of an advertising process.  Therefore, the examiner does not consider the additional claim steps significantly more.         
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely the collection of occupancy and location data, selection of business candidates, receiving of a promotion, display of the promotion, and placing of a reservation.  The particular order does not change the nature of the analysis, as there is no technical step or additional element that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 4, 8, and 9 are considered receiving and/or transmission of data, considered conventional computer functioning as listed in the MPEP 2106.05 (d) (ii), citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.   Claim 5 is considered a calculation step and therefore part of the mental process identified as an abstract idea, since a human operator with access to driving time data could perform the calculation.  Claim 6 repeats part of the process performed in step 1, and therefore is considered ineligible by the same analysis that pertains to claim 1 above.  Claim 7 is considered part of the abstract idea, as a human operator with access to the historic route data could perform the calculation.  The other dependent claims mirror those discussed above, except claims 3 and 18 which are considered eligible.  
Therefore, claims 1, 4-17, and 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-9, 17, and 19 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1.
Regarding Claims 1, 6, and 17, Sheridan teaches:
A vehicle, comprising: 
a telematics control unit (TCI) programmed to communicate with a wireless 
one or more controllers (see at least [0029]-[0031])
responsive to detecting a vehicle location within a geofence of a first entity, qualify the first entity as one of business candidates to display to a screen (see [0048]-[0050], [0053], [0057]-[0060], and [0128]-[0129])
responsive to receiving a promotion from one or more of the business candidates, output the promotion, wherein the promotion is customized to the vehicle  (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
For claim 6, the reference teaches a plurality of venues displayed as the user drives, which would meet the “second” limitation as claimed.

Sheridan, however, does not appear to specify:
responsive to receiving a user input, place a reservation to one of the business candidates
Shelby 
responsive to receiving a user input, place a reservation to one of the business candidates (see Figures 16 and 23 as well as [0052], [0064]-[0066], [0129], and [0157]-[0162] in which a user can enter an input on the navigation display to make a reservation at a local restaurant in response to display of local restaurants as well as offers from the restaurant) 
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and facilitating the user making a reservation allows for the user to make the reservation with a quick input where their attention is already focused, saving them an additional step of a call or other communication.  
Sheridan and Shelby, however, does not appear to specify:
a sensor, programmed to collect a vehicle occupancy 
send the vehicle occupancy to one or more of the business candidates via the TCU
Sridharan teaches:
a sensor, programmed to collect a vehicle occupancy (see [0016]-[0017])
send the vehicle occupancy to one or more of the business candidates via the TCU (see [0016]-[0017])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Sridharan with Sheridan and Shelby because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and basing the information and offers on vehicle occupancy would make the information relevant to the vehicle occupancy, which can have a significant effect 


Regarding Claims 4 and 19, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1…
Shelby further teaches:
retrieve information of the first entity from a cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number (see Figures 16, 19, 21, and 23)
output one or more of entry of the information of the first entity (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Regarding Claim 8, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1…
Shelby further teaches:
displaying a plurality of business candidates each associated with a dialog box on a map, the dialog box includes at least one of: a restaurant name, price range, food type, driving time from current location, or current waiting time (see Figures 16, 19, 21, and 23)
Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Regarding Claim 9, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1…
Shelby further teaches:
responsive to detecting selecting one of the business candidates, additionally output detailed information of selected business candidate including at least one of: business hours, a contact number, a menu, an option to call, or an option to reserve a seat (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Claims 3 and 18 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1.
Regarding Claims 3 and 18, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1…
Sheridan, Shelby, and Sridharan, however, does not appear to specify:
collect vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes at least one of: business membership of the vehicle user, or business customer credits/rewards of the vehicle user
send the vehicle user information to one or more of the business candidates via a cloud, wherein the promotion is further customized using the user information
Garg teaches:
collect vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes at least one of: business membership of the vehicle user, or business customer credits/rewards of the vehicle user (see [0023])
send the vehicle user information to one or more of the business candidates via a cloud, wherein the promotion is further customized using the user information (see [0023])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Garg with Sheridan, Shelby, and Sridharan because Sheridan, Shelby, and Sridharan already teach targeting ads to a vehicle user based on other profile parameters, and using business memberships would allow for targeting an advertisement for offers related to memberships the user is already associated with, leading to a potentially much higher rate of response.


Claims 5 and 20 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Kobayashi, et al., Pre-Grant Publication No. 2020/0258123 A1.
Regarding Claims 5 and 20, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1…
Sheridan, Shelby, and Sridharan, however, does not appear to specify:
calculate a driving time to the first entity 
compare the driving time to the first entity with the waiting time of the first entity
recommend the first entity to a vehicle user based on a comparison result indicative of a difference of the waiting time of the first entity and the driving time to the first entity is not greater than a predefined threshold
Kobayashi teaches:
calculate a driving time to the first entity (see [0073])
compare the driving time to the first entity with the waiting time of the first entity (0073])
recommend the first entity to a vehicle user based on a comparison result indicative of a difference of the waiting time of the first entity and the driving time to the first entity is not greater than a predefined threshold (0073])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Kobayashi with Sheridan, Shelby, and Sridharan because Sheridan, Shelby, and Sridharan already teach targeting ads to a vehicle user based on other profile parameters, and using wait times, especially if targeting ads for venues where wait times are important such as restaurants, would base targeting on relevant information, leading to a potentially much higher rate of response.

Claim 7 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Bill, Pre-Grant Publication No. 2007/0010942 A1.
Regarding Claim 7, the combination of Sheridan, Shelby, and Sridharan teaches:
the vehicle of claim 1
Sheridan, Shelby, and Sridharan, however, does not appear to specify:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.
Bill teaches:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.(see [0007], [0034], [0099], and [0103])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Bill with Sheridan, Shelby, and Sridharan because Sheridan, Shelby, and Sridharan already teach targeting ads to a vehicle user based on other profile parameters, and using historical vehicle routes would add legitimacy to the potential interest of the user in the targeted venue, leading to a potentially much higher rate of response.


Claims 10 and 12 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1.
Regarding Claims 10 and 12, Sheridan teaches:
A method for a vehicle, comprising:
responsive to detecting a vehicle location within a geofence of a first business entity, qualifying the first business entity as one of business candidates 
displaying one or more business candidates on a display (see Figures 2-6)
sending the vehicle user information to one or more of the business candidates via a  cloud (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
responsive to receiving a customized promotion from the one or more of the business candidates, outputting the customized promotion to the vehicle user (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
For claim 12, the reference teaches a plurality of venues displayed as the user drives, which would meet the “second” limitation as claimed.

Sheridan, however, does not appear to specify:
collecting a vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes at least one of: business membership of the vehicle user, or business customer credits/rewards of the vehicle user
Garg teaches:
collecting a vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes at least one of: business membership of the vehicle user, or business customer credits/rewards of the vehicle user (see [0023])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Garg with Sheridan because Sheridan already teaches targeting ads to a vehicle user based on other profile parameters, and using business memberships would allow for targeting an advertisement for offers related to memberships the user is already associated with, leading to a potentially much higher rate of response.

Garg teaches:
responsive to receiving a user input, place a reservation to one of the business candidates (see Figures 16 and 23 as well as [0052], [0064]-[0066], [0129], and [0157]-[0162] in which a user can enter an input on the navigation display to make a reservation at a local restaurant in response to display of local restaurants as well as offers from the restaurant) 
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and facilitating the user making a reservation allows for the user to make the reservation with a quick input where their attention is already focused, saving them an additional step of a call or other communication.  

Claim 11 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1  and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1.
Regarding Claim 11, the combination of Sheridan and Garg teaches:
the method of claim 10
Sheridan and Garg, however, does not appear to specify:
collecting vehicle occupancy information via a sensor
responsive to receiving a user permission, sending the vehicle occupancy information to one or more of the business candidates via the cloud
Sridharan 
collecting vehicle occupancy information via a sensor and responsive to receiving a user permission, sending the vehicle occupancy information to one or more of the business candidates via the cloud (see [0016]-[0017])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Sridharan with Sheridan and Garg because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and basing the information and offers on vehicle occupancy would make the information relevant to the vehicle occupancy, which can have a significant effect on relevancy, such as based on number of occupants or age or size of occupants, such as when targeting a type of restaurant.

Claim 13 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Bill, Pre-Grant Publication No. 2007/0010942 A1.
Regarding Claims 7 and 13, the combination of Sheridan and Garg teaches:
the vehicle of claim 1…
Sheridan and Garg, however, does not appear to specify:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.
Bill teaches:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.(see [0007], [0034], [0099], and [0103])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Bill with Sheridan and Garg because Sheridan and Garg already teach targeting ads to a vehicle user based on other profile parameters, and using historical .


Claim 14 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1.
Regarding Claim 14, the combination of Sheridan and Garg teaches:
the method of claim 12
Sheridan and Garg, however, does not appear to specify:
retrieving information of the second business entity from the cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number
output one or more of entry of the information of the first entity
Shelby further teaches:
retrieve information of the first entity from a cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number (see Figures 16, 19, 21, and 23)
output one or more of entry of the information of the first entity (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Claim 15 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Friedman, et al., Pre-Grant Publication No2019/0257665 A1.
Regarding Claim 15, the combination of Sheridan, Garg, and Shelby teaches:
the method of claim 14
Sheridan, Garg, and Shelby, however, does not appear to specify:
calculating a driving time to the second business entity from a current location
displaying the driving time to the second business entity and the waiting time of the business entity on a same screen
Friedman further teaches:
calculating a driving time to the second business entity from a current location and displaying the driving time to the second business entity and the waiting time of the business entity on a same screen (see Figure 3)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Friedman with Sheridan, Garg, and Shelby because Sheridan and Shelby already teaches a navigation display with various user information about a destination such as wit times or route, and showing travel time and wait time simultaneously would allow the user to decide if the drive is worth the subsequent wait.


Claim 16 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Friedman, et al., Pre-Grant Publication No2019/0257665 A1 and in further view of Kobayashi, et al., Pre-Grant Publication No. 2020/0258123 A1.
Regarding Claim 16, the combination of Sheridan, Garg, Shelby, and Friedman teaches:
the method of claim 15
Sheridan, Garg, Shelby, and Friedman, however, does not appear to specify:
comparing the driving time to the second business entity with the waiting time of 
the second business entity
recommend the second business entity based on a comparison result indicative of a difference of waiting time of the second business entity and the driving time to the second business entity is not greater than a predefined threshold
Kobayashi further teaches:
comparing the driving time to the second business entity with the waiting time of 
the second business entity and recommend the second business entity based on a comparison result indicative of a difference of waiting time of the second business entity and the driving time to the second business entity is not greater than a predefined threshold (see [0073]) 
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Kobayashi with Sheridan, Garg, Shelby, and Friedman because Sheridan and Shelby already teaches a navigation display with various user information about a destination such as wait times or route, and showing the suggestion with the best overall time between wait times and travel would allow the user to truly have the option of selecting the business with the fastest overall fulfillment.


Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Takaki, et al., Pre-Grant Publication No. 2004/0224703 A1- teaches offers for nearby venues to mobile device users based on wait times and displays wait times
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682